COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-10-148-CV





IN RE JAMES CARLEY AND	RELATORS

AAA TEXAS COUNTY MUTUAL 

INSURANCE COMPANY

AS SUBROGEE FOR JAMES CARLEY

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus, the response of the real party in interest, and relators’ reply and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.





Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL: GARDNER and MCCOY, JJ.



DELIVERED: June 18, 2010 

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4, 
52.8(d).